Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/18/22 has been entered.

2.    Claims 1, 3-9, 11-17, 19-24, 26-30 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 1, 9, 17 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rangarajan et al. (“Rangarajan”), U.S. Patent Publication No. 20190212768 and Srinivas et al. (“Srinivas”) U.S. Patent Publication No. 2019/0346908.
Regarding Claims 1, 9, 17 and 24, Rangarajan teaches a method for cache memory power control, comprising:
determining whether a processor is entering a power collapse mode of the processor [Para: 0018(“when clock enable signal is de-asserted” to transition CPU to a “low power retention mode”)]; and
switching a power collapse mode switch control signal to indicate  to a cache power switch (APM 124) of the processor (when “APM controller 310 … instruct APM 124 to select … output of LDO”) switching an electrical connection of a cache memory (126) from a memory power rail (VDD_MX 314) to a processor power rail (LDO 144) in response to determining that the processor is entering a power collapse mode [Para: 0007(couple “cache memory power domain supply rail (MX) or application processor domain supply rail (APC)based on leakage ratio”)  and 0031 (“APM controller 310 to instruct APM 124 to select a power supply for cache memory 126 in the low power retention mode ... depending on the leakage ratio of the VDD_APC to VDD_MX … is below 6, APM controller 310 can trigger APM 124 to select  the output of LDO 144”) and Fig-3]. Rangarajan does not disclose expressly determining whether a power rail state of a cache power switch of the processor indicates that a cache memory is electrically connected to a memory power rail in response to determining     that the processor is entering the power collapse mode; and 
switching an electrical connection of the cache memory from the memory power rail to a low power rail in response to determining.
In the same field of endeavor (e.g., power management for computing systems, and in certain aspects, to reducing latency in switching computing cores of a computing system between operating modes), Srinivas teaches a CPU core (111) having a cache memory (113) selectively coupling/decoupling the core to its respective voltage power rail (VDD-APC - 141) and the cache to its respective power rail (VDD_MX – 150) for active and low power  mode [Para: 0006, 0007, 0033, selectively coupling by switching circuitry 161 and 171 for active and low power retention mode; and Fig-2]; and 
determining whether a power rail state of a cache power switch (switch 171) of the processor indicates that a cache memory is electrically connected to a memory power  rail in response to determining that the processor is entering the power collapse mode (cache is electrically coupled to VD_MX 150 during active mode) and switching an electrical connection of the cache memory from the memory power rail to a low power rail in response to determining [Para: 0031(so that in power collapse mode power supply can switched to “different rail supplying lower voltage (e.g., a retention voltage lower than VDD_MX”)]. 
Accordingly, one of ordinary skill in the art at the time of the invention was filed to have modified Rangarajan’s teachings of switching a power collapse mode switch control signal to indicate to a cache power switch of the processor switching an electrical connection of a cache memory from a memory power rail to a processor power rail in response to determining that the processor is entering a power collapse mode with Srinivas’s teachings of determining whether a power rail state of a cache power switch  of the processor indicates that a cache memory is electrically connected to a memory power  rail in response to determining that the processor is entering the power collapse mode and switching an electrical connection of the cache memory from the memory power rail to a low power rail in response to determining in order for Rangarajan’s teaching to switch an electrical connection of the cache memory from the memory power rail to a processor power rail for the purpose of dynamically powering core and it’s cache in order to save power. 
4.	Claims 1-4, 9-12, 17-20 and 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venkatasamy et al. (“Venkat”), U.S. Patent application publication No. 10,379874, Rangarajan and Srinivas.
Regarding Claims 1, 9, 17 and 24, Venkat teaches a method for cache memory power control, comprising:
determining whether a processor is entering a low power mode [col-4 lines: 37-55(when determining device is in suspended mode)]; and
switching a low power mode switch control signal to indicate to a cache power switch of the processor switching to a low power mode and disabling a cache memory from a memory power rail [col-5 lines; 6-14(“disable power to L2 cache”)]. Venkat also teaches processor can be in a lowest power mode [col-4 lines: 37-55(Hibernation mode)]. It is obvious to determining whether a processor is entering a low power mode and switching an electrical connection of a cache based on design criteria.
Venkat does not disclose expressly switching an electrical connection of a cache memory from a memory power rail to a processor power rail in response to determining that the processor is entering a power collapse mode;
determining whether a power rail state of a cache power switch of the processor indicates that a cache memory is electrically connected to a memory power rail in response to determining     that the processor is entering the power collapse mode;
switching an electrical connection of the cache memory from the memory power rail to a low power rail in response to determining.
In the same field of endeavor, (e.g., automatically switching to retention mode based on power mode) Rangarajan teaches a CPU (120) electrically connected to CPU power rail (VDD_APC 112), a cache (126) electrically connected to a memory power rail (VDD_MX 314) for receiving power in normal power mode (“During normal operation, APM 124 selects VDD_MX 314 to power cache memory 126”) and 
switching the electrical connection of the cache memory from the memory power rail (from VDD_MX 314) to a processor power rail (to LDO 144) in response to determining that the processor is entering a power collapse mode [Para: 0007(couple “cache memory power domain supply rail (MX) or application processor domain supply rail (APC)based on leakage ratio”)  and 0031 (“APM controller 310 to instruct APM 124 to select a power supply for cache memory 126 in the low power retention mode ... depending on the leakage ratio of the VDD_APC to VDD_MX … is below 6, APM controller 310 can trigger APM 124 to select  the output of LDO 144”) and Fig-3].
Accordingly, one of ordinary skill in the art at the time of the invention was filed to have modified Venkat’s teachings of switching a lowest power mode switch control signal to indicate to a cache power switch of the processor switching to a lowest power mode and disabling a cache memory from a memory power rail  with Rangarajan’s teachings of switching an electrical connection of a cache memory from a memory power rail to a processor power rail in response to determining that the processor is entering a power collapse mode for the purpose of preventing leakage current for an portable electronic device in order to extend battery life.
Also in the same field of endeavor (e.g., power management for computing systems, and in certain aspects, to reducing latency in switching computing cores of a computing system between operating modes), Srinivas teaches a CPU core (111) having a cache memory (113) selectively coupling/decoupling the core to its respective voltage power rail (VDD-APC - 141) and the cache to its respective power rail (VDD_MX – 150) for active and low power  mode [Para: 0006, 0007, 0033, selectively coupling by switching circuitry 161 and 171 for active and low power retention mode; and Fig-2]; and 
determining whether a power rail state of a cache power switch (switch 171) of the processor indicates that a cache memory is electrically connected to a memory power  rail in response to determining that the processor is entering the power collapse mode (cache is electrically coupled to VD_MX 150 during active mode) and switching an electrical connection of the cache memory from the memory power rail to a low power rail in response to determining [Para: 0031(so that in power collapse mode power supply can switched to “different rail supplying lower voltage (e.g., a retention voltage lower than VDD_MX”)]. 
Accordingly, one of ordinary skill in the art at the time of the invention was filed to have modified Vankat’s teachings of switching a low power mode switch control signal to indicate to a cache power switch of the processor switching to a low power mode and disabling a cache memory from a memory power rail with Srinivas’s teachings of determining whether a power rail state of a cache power switch  of the processor indicates that a cache memory is electrically connected to a memory power  rail in response to determining that  the processor is entering the power collapse mode and switching an electrical connection of the cache memory from the memory power rail to a low power rail in response to determining in order for Vankat’s teaching to switch an electrical connection of the cache memory from the memory power rail to a processor power rail for the purpose of dynamically powering core and it’s cache in order to save power. 
Regarding Claims 3, 11, 19 and 26, Vankat teaches receiving a processor low power mode signal indicating to a cache power collapse mode controller the lowest power mode of the processor, wherein determining whether the processor is entering a  power collapse mode of the processor comprises interpreting by the cache power collapse mode controller that the processor low power mode signal indicates the lowest power mode of the processor [col-2 lines: 47-65(when signal indicates “hibernation mode”)].
Regarding Claims 4, 12, 20 and 27, Vankat teaches determining whether the processor is exiting the power collapse mode of the processor; and
switching the power collapse mode switch control signal to indicate to the cache power switch of the processor that the electrical connection of the cache memory should be switched from the processor power rail to the memory power rail to in response to determining that the processor is exiting the power collapse mode [col-3 lines: 34-46(when “exit the hibernation mode and resume normal system operation in an active mode”)].
Allowable Subject Matter
5.	Claims 5, 6, 7-8, 13, 14, 15-16, 21-23 and 28-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
6.	Applicant’s arguments with respect to claim(s) 1, 9, 17 and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H REHMAN whose telephone number is (571)272-1412.  The examiner can normally be reached on 8.00 - 5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED H REHMAN/Primary Examiner, Art Unit 2187